Citation Nr: 1207502	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-34 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for eye and vision disorders.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1969 to May 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in March 2010.  A transcript of the hearing is associated with the claims file. 

In May 2010, the Board remanded the appeal for further development. 

In a Power of Attorney (VA Form 21-22) dated January 26, 2006, the Veteran appointed the New Jersey Department of Military and Veterans Affairs as his representative.  At the March 2010 hearing, the Veteran was represented by an accredited individual from the National Association of County Veterans Service Officers.  In a July 2011 statement, the Veteran indicated that he was represented by The American Legion and that this organization was unable determine the status of his appeal.

A claimant may designate only one representative at a time and must do so using the Power of Attorney (VA Form 21-22 or Form 21-22a) that includes both the claimant's and representative's signatures.  38 C.F.R. §14.631 (2011).   In correspondence in January 2012, the Board requested clarification of the Veteran's choice of representation within 30 days.  No response was received.  Therefore, the Board will continue to recognize the New Jersey Department of Military and Veterans Affairs as the effective representative of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



 
FINDINGS OF FACT

1.  The Veteran's right eye visual acuity of 20/200 was noted at the time of entry into service and did not undergo an increase in disability in service.  The vision deficit was later attributed by medical examiners to a pre-service injury resulting in a chorioretinal scar.  

2.  The Veteran's refractive error of the left eye and bilateral glaucoma, collateral vessels, and cataracts first manifested after service and are not related to any aspect of service. 

CONCLUSION OF LAW

The criteria for service connection for eye and vision disorders have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In February 2006 and March 2006, the RO provided notices that together met the requirements.  The notices provided the criteria to substantiate all five elements of a service connection claim and advised the Veteran of the types of evidence that would be considered and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in a U.S. Marine Corps engineering battalions with service in the Republic of Vietnam from October 1969 to February 1970.   He contends that he entered service with defective vision that was aggravated during service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Service personnel records are limited to several pages showing duty assignments and transportation to Vietnam.  There is no Record of Discharge or Separation (DD 214) in the claims file.  The Veteran completed basic and infantry training.  He reported to VA examiners and testified at RO and Board hearings that he was trained to fire his rifle right-handed despite difficulty with right eye vision.  After a two and one half month period of unauthorized absence and confinement, the Veteran restarted engineer training in August 1969 and joined the 11th Marine Engineer Battalion in Okinawa in October 1969.  Elements of this unit were operating in Vietnam at the time but the transportation record does not show that the Veteran joined the unit in Vietnam.  The unit returned to Okinawa in November 1969, and the Veteran transferred to the 9th Marine Engineer Battalion in Vietnam in December 1969, and the record showed participation in combat operations starting this date.  The Veteran served until departing on emergency leave in February 1970.  The Veteran did not return to his unit and was released from active duty in May 1970. 

Service treatment records contain only of an enlistment and discharge physical examination and one clinic encounter unrelated to the disorders on appeal.  In January 1969, the Veteran underwent an enlistment (not induction) examination.  In a report of medical history, the Veteran noted that he experienced "eye trouble" and that he wore corrective lenses.  The examiner noted no organic eye abnormalities.  Uncorrected visual acuity was measured as 20/200 in the right eye and 20/20 in the left eye with normal color perception.  There was a strike over on the entry for the right eye that could be read as 20/100.   The examining physician noted that the defective vision was refractive error and that the Veteran's corrective lenses were broken at the time of the examination.  The examiner found the Veteran qualified for duty at sea and in the field.   A May 1970 discharge physical examination report signed by the Veteran showed uncorrected visual acuity as 20/20 bilaterally.   The examiner noted one abnormality, unrelated to eyes or vision, but failed to check any items as "normal."  

In June 2003, a private physician noted the Veteran's report of injuring his right eye when he was young.  On examination, corrected visual acuity was 20/70 on the right and 20/40 on the left that could not be further improved.  The remainder of the left eye examination was normal.  The physician noted a faint stomal scar in the cornea of the right eye and a small central loss of field of vision in the right eye.  In the fundus of the right eye, there was a chorioretinal scar adjacent and temporal to the macula.  The scar resulted in a one and one-half diopter error.  The physician concluded that the choreoretinal scar was the cause of the decreased acuity in the right eye and was probably secondary to the trauma experienced when the Veteran was young.  The right eye visual loss was permanent with no likelihood of improvement.  

In March 2005, the Social Security Administration (SSA) granted disability benefits in part because of decreased visual acuity of the right eye.   Records of the adjudication were obtained and associated with the claims file.  In a questionnaire, the Veteran reported that he was employed as a commercial truck driver from 1970 to January 2003 and but that he was disqualified from holding a commercial license because his vision was no longer correctable to 20/40 or better.   He reported that he first experienced reduced visual acuity in 1965 which deteriorated until he was no longer able to drive safely at night and could not meet his employer's insurance standards.  He continued to drive a personal automobile.

In a January 2006 claim, the Veteran reported that his "eye problems" began in 1970.  

In April 2006, the Veteran established primary medical care at a VA facility and reported that he was "legally blind" in the right eye.  In May 2006, a private psychologist noted the Veteran's reports of volunteering for service in the Marine Corps and being accepted into service with 20/200 vision on the right and 20/60 vision on the left but with corrected vision of 20/20.  He reported that he was right handed but that he was trained to fire a rifle left handed in order to sight his weapon with his better left eye.  He reported that he served in Vietnam for nine months building bridges, going on night patrols, and standing guard duty but needed help from other Marines to spot dangerous situations.  He reported that after service he covered up his vision problem in order to drive commercial trucks until his state imposed a vision test that he was unable to pass.  

In August 2006, the Veteran first sought VA optometry care and reported that he injured his right eye in childhood when a branch was stuck in his eye.  He reported the recent onset of black spots and floaters.  Uncorrected visual acuity was 20/150 on the right and 20/40 on the left.  Refractive correction produced no improvement on the right or on the left.  The optometrist noted the right eye macular scar and asymmetrical interocular pressures and cupping.  The optometrist diagnosed a toxoplasmosis scar, vitreal detachment in the right eye, and suspected glaucoma.  
In a December 2006 follow-up, a VA optometrist continued to suspect glaucoma and referred the Veteran for further treatment.  

Ocular toxoplasmosis is also known as toxoplastic chorioretinitis which may be associated with an organism infection but is usually a late sequel of congenital toxoplasmosis.  Dorland's Illustrated Medical Dictionary, 1726 (28th ed. 1994).   

In an April 2009 RO hearing, the Veteran stated that his vision was measured as 20/20 on the enlistment examination but that he failed a vision test later during boot camp and declined an offer to be discharged.  He continued service but was required to learn to use his weapon left-handed and had difficulty with night vision.  He stated that he was a truck driver until 2003 when the government instituted a vision test to qualify for a commercial driver's license.  When he could not pass the test, he was denied a license and was terminated from his employment.  He stated that he went to a VA clinic for treatment and possible correction but was advised that nothing could be done to improve his vision.  The Veteran's spouse stated that he was legally blind at the time of entry into service and that he was treated at a VA clinic in 1971, but this report was not confirmed by the Veteran.  The Veteran did report that he was treated at a private eye clinic in 1969 but acknowledged that records were likely kept only seven years after treatment.  

VA optometry clinic records in April 2009 showed that the Veteran was also diagnosed with cortical and nuclear cataracts bilaterally and prescribed medication for glaucoma.  Records of treatment in late April and May 2009 were obtained from a private optometrist and a consulting ophthalmologist.  The Veteran reported the right eye injury at the age of 14 with stable but poor vision since that time.  The Veteran had no complaints regarding the left eye.  The ophthalmologist measured uncorrected visual acuity as 20/200 in the right eye and 20/70 in the left eye.  Neither examiner noted a refractive correction.  The ophthalmologist noted the glitoic scar, collateral vessels, and the possibility of a central retinal vein occlusion in the past.  He concluded that the scar may have been related to the old injury, an old subretinal hemorrhage that resorbed and left a gliosis, or chorioretinal inflammation unrelated to the old injury.  The ophthalmologist noted that regardless of the possible causes, the eye was entirely stable and no treatment would be of benefit.  

In March 2010 Board hearing, the Veteran restated the history of his right eye injury prior to service, described his training to fire his weapon from the left side, and stated that that his vision deteriorated during service in Vietnam as a result of night patrols.   He stated that he did not recall receiving a discharge physical examination.  The Veteran further stated that he was a truck driver until the regulations for a commercial driver's license requiring an eye test were placed in effect.  The Veteran identified the private optometrist who provided treatment since April 2009 and described his current diagnoses and treatment.  

In May 2010, the Board remanded the appeal to obtain any additional records from the private optometrist and for a current VA examination.  The same month, the Appeals Management Center requested authorization from the Veteran to obtain additional private records.  No response was received. 

In June 2010, a VA optometrist noted a review of the claims file.  The optometrist noted that right eye visual acuity on the January 1969 enlistment examination was noted as 20/200 with no diagnosis.  The optometrist noted the discharge examination right eye measurement of 20/20 and concluded that the result was either documented incorrectly or that vision in each eye was not measured individually.  The optometrist also noted the results of the private ophthalmologist's examination and current diagnosis and concluded that the Veteran's vision was reduced in his right eye since childhood and remained so at the time of entry into service.  On examination, the optometrist noted the same retinal defects as were recorded in earlier examinations including glaucoma and scattered congenital cataracts.  Uncorrected visual acuity was 20/100 on the right and 20/70 on the left.   Refractive corrections produced no improvement on the right but to 20/30 on the left.   The optometrist noted that all eye conditions did not appear to be service-related. 

In August 2011, the AMC returned the claims file to the VA optometrist and requested clarification of the opinion including whether the Veteran's right eye acuity was aggravated by service.  In September 2011, the same VA optometrist again noted a review of the claims file, confirmed the results of his examination in June 2010, acknowledged the results of a new examination, and noted the Veteran's contentions that his vision was made worse by service.  The optometrist briefly summarized the service record examinations of the right eye and concluded that the 1970 discharge examination measurements were in error in view of the remainder of the history.  The optometrist also noted the results of the private ophthalmologist's diagnosis of a retinal scar or toxoplasmosis and concluded that the reduced right eye vision was secondary to an old inflammatory retinal lesion and the glaucoma was not related to military service.  Inconsistent with the context of the report, the optometrist referred to the left eye (OS) and concluded that the old inflammatory lesion was not made worse in service.  

The Board concludes that there has been substantial compliance with the instructions of its March 2010 remand because the Veteran was advised of the opportunity to identify and submit additional private medical records and because two thorough eye examinations were performed.  Although the opinions on a relationship to service could have contained a more detailed rationale, the Board concludes that the examinations and opinions were adequate.  The VA optometrist based his conclusions on a review of the history including the Veteran's contentions and a current examination.  Further, the Board will also consider other factors in the history that are consistent with the opinions.  

Although refractive error is generally not a disease or injury within the meaning of VA disability legislation, there is credible lay and medical evidence of a pre-service injury and residual scar so that the Board will evaluate the right eye disorder for possible service connection.  See 38 C.F.R. § 3.303 (c).   Other eye disorders noted in medical records such as chorioretinal scars, glaucoma, collateral vessels, and cataracts are diseases of the eye and may be considered for service connection.   

The Board concludes that service connection for eye and vision disorders is not warranted.  Whether caused by a childhood injury or as a congenital disorder, a visual acuity deficit in the right eye existed prior to service.  The deficit was noted at the time of entry, and the Veteran acknowledged a right eye injury as a teenager.  Therefore, with respect to uncorrected right eye visual acuity, the presumption of soundness does not apply.   Regrettably, a measurement of corrected acuity was not obtained at the time of entry because the Veteran's eyeglasses were broken.  However, the examiner found that the Veteran was fit for service.  No visual acuity deficits of the left eye or bilateral eye disorders or diseases were noted at entry or during service.  

The Board concludes that the Veteran's lay statements of his difficulty sighting his weapon with the right eye and seeing clearly during night patrols is both competent and credible.  His perceived vision is an observable symptom and is consistent with the right eye acuity measurement of 20/200.  However, the Board places less probative weight on his contention that his visual acuity declined during service.  It is reasonable that he was provided with refractive lenses by the Marine Corps, and he was able to perform his duties including those as an engineer in a combat environment.  Service personnel and treatment records do not show that he sought stronger refractive lenses or reassignment from duties because of his right eye vision.  There is no lay or medical evidence of organic eye disorders or degraded left eye acuity in service.  The Board acknowledges that the vision measurements on the May 1970 discharge examination appear to show that he had normal vision, suggesting that his vision improved.  The Board concludes as did the VA examiner in June 2011 that this entry was erroneous.  The examination was either not properly performed or recorded, represented corrected vision, or combined vision in both eyes.  Standing alone, this examination is not sufficient to show that there was no worsening of visual acuity of the right eye.  

The Board concludes that certain contentions by the Veteran are not credible.  The Veteran contends that his right eye acuity declined in service because of his duties on night patrols.  Several VA and private examiners noted their awareness of his combat service but none associated night work or any other specific aspect of service with declining acuity.  There is no lay or medical evidence of an eye injury or the onset of an organic eye disease in service.  The Veteran reported that he worked as a commercial truck driver starting in 1970 and that he was able to hide his deficient right eye acuity until a vision test was imposed in 2003.  The Board concludes that this contention is not credible.   Federal commercial transportation regulations in effect on January 1, 1971 required physical qualifications including distant vision in each eye with or without correction of 20/40.  A driver was required to have a copy of the medical examination on his person at all times.  
49 C.F.R. § 391.41 (1971); 35 Fed. Reg. 6463 (Apr. 22, 1970).   Examinations were required on initial issue of a commercial driver's license, every two years, and after any episode of physical or mental impairment.  49 C.F.R. §391.45 (1970). 

The earliest clinical vision examination in the file performed after service was in June 2003 when uncorrected vision was 20/70 in the right eye.  This was less severe than noted on entry into service in 1969.  The examiner attributed the right eye deficit to the scar from the pre-service injury and considered the defect permanent.  Uncorrected vision was 20/40 on the left, but the examination was otherwise normal.  Other defects such as glaucoma, collateral vessels, and cataracts were first noted by examiners in 2006 through 2011.  Finally, the VA optometrist in 2010 and 2011 reviewed the entire history including the Veteran's contentions and concluded that the bilateral eye disorders were not related to service.  The Board concludes that his September 2011 opinion regarding aggravation that referred to the left eye was a typographical error and that he intended to refer to the right eye.  This conclusion is based on the context of his opinion in which he addressed only the right eye and referred to the old inflammatory retinal lesion that was present throughout the history only in the right eye.   The optometrist concluded that the residuals of the pre-service right eye injury were not made worse in service. 

Therefore, the Board concludes that the pre-service right eye visual acuity deficit did not become more severe in service.  Because it did not undergo an increase in disability, the presumption of aggravation does not apply.  The Board relies in part on the VA optometrist's opinion which was based on his review of the history as well as the Veteran's satisfactory employment as a commercial driver since 1970 in compliance with the visual standards and the 2003 measurement of acuity of 20/70.   The scar was determined to be the cause of the defect and was stable and permanent.  Uncorrected right eye vision since service has never been measured as more degraded than 20/200.  The private ophthalmologist in May 2009 noted the Veteran's report that his right eye vision was stable since the injury.  Evidence of an inability to correct the error was first shown in 2003, many years after service.  The onset of additional bilateral organic eye disorders was not shown in the medical records until 2006 with no lay or medical evidence of a relationship to any aspect of service.   

Therefore, service connection for pre-existing refractive error of the right eye is not warranted as there was no increase in disability in service.  Service connection for refractive errors in the left eye and additional vision deficits from organic eye diseases is not warranted as they first manifested after service and are not related to service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for eye and vision disorders is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


